                  Case 4:15-cv-01696-YGR Document 675 Filed 11/28/18 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
Date: November 28 , 2018

JURY TRIAL MINUTES

Case No. 15‐cv‐01696‐YGR                        Case Name: Slaight v. Tata Consultancy Services, Ltd
Time: Jury Deliberation: 8:30am-12:00pm; 12:30pm-3:44pm . In court time: 3:34pm-3:40pm

Counsel time: 1:20pm-1:25pm; 3:40pm-3:45pm; 4:14pm-4:30pm

The Honorable Yvonne Gonzalez Rogers

Clerk: Frances Stone                                 Court Reporter: DIANE SKILLMAN

COUNSEL FOR PLTF:

Daniel Kotchen , Michael von Klemperer ,
Amy Roller; Daniel Low, Lindsey Grunert, Michael Brown


COUNSEL FOR DEFT:

Bernard Given, Terry Garnett, Erin Smith, Michelle LaMar ; Laurie Hepler; representative: Balagi Ganapathy

Voir Dire Began: 11/2/18

    Trial Began: 11/5/2018                 Trial Completed: 11/28/18

    JURY TRIAL

PROCEEDINGS:

Further Jury Deliberations.
Discussion with counsel off the record. Note from Jury that verdict reached.
Jury enters courtroom. Verdict read. Jury polled. Verdict file stamped Unanimous.
Jury thanked and discharged.
Discussion with counsel. Defense counsel withdraws Administrative motion at Dkt. No. 669. Recess.
Discussion with counsel. Counsel will confer and file a stipulation and proposed order as to a briefing
Schedule for post-trial motions in consideration of the upcoming holidays.
    Defendant will prepare a form and judgment
and submit to plaintiff counsel for approval as to form and then file the judgment with the Court.
RECESS. TRIAL COMPLETED.
     
 
